Citation Nr: 0209019	
Decision Date: 08/02/02    Archive Date: 08/12/02

DOCKET NO.  95-14 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an initial compensable rating for right 
inguinal hernia repair.  

2.  Entitlement to service connection for hearing loss.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Kim, Associate Counsel



INTRODUCTION

The veteran had active military service from September 1979 
to September 1982.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a March 1994 rating decision from the Oakland, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO) that granted service connection and an initial 
noncompensable rating for right inguinal hernia repair and 
denied entitlement to service connection for hearing loss.  

The November 2000 Board decision remanded the case to 
schedule a travel board hearing for the veteran.  This matter 
is now before the Board for appellate review.  


FINDINGS OF FACT

1.  A September 1996 VA examination was scheduled for the 
veteran because entitlement to an initial compensable rating 
for right inguinal hernia repair and entitlement to service 
connection for hearing loss could not be established without 
a current VA examination and medical opinion.  

2.  Good cause has not been shown for the veteran's failure 
to report for the scheduled September 1996 VA examination.  

3.  The medical evidence does not show current right ear 
hearing loss or diagnosis or treatment of hearing loss in 
service.  

4.  The medical evidence does not include a nexus opinion 
relating current mild left ear hearing loss to active 
service.  



CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for right 
inguinal hernia repair are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.655, 4.1, 4.2, 
4.7, 4.114, Diagnostic Code 7338 (2001).

2.  Hearing loss was not incurred or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.385, 3.655 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The claims may be decided on the merits because the VA 
fulfilled its duty to assist and inform the veteran in the 
development of the claims.  The Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary.  38 U.S.C.A. 
§ 5103A (West 1991 & Supp. 2001).  

In February 1996, the RO mailed a timely notice of an April 
1996 RO hearing to the veteran at his last known address.  
38 C.F.R. § 19.76 (2001).  The veteran is presumed to have 
received the February 1996 letter because it was not returned 
in the mail.  The law requires only that the VA mail a 
notice; it then presumes the regularity of the administrative 
process "in the absence of clear evidence to the contrary."  
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  Although 
the notice was not returned in the mail, the veteran failed 
to appear at the April 1996 hearing.  The veteran did not 
request or file a motion for a new RO hearing, and he did not 
explain why he failed to appear.  In addition, the RO was 
unable to schedule a travel board hearing for the veteran, as 
requested by the November 2000 Board remand, because the 
veteran did not give the VA his current contact information.  
A March 1996 VA counselor noted that the veteran was 
concerned about possible incarceration for pending drug 
charges and that he was considering a move to Southern 
California.  VA reports of contact in November 1999 and 
February 2001 show that the veteran had not contacted his 
representative, and a May 2000 notice from the United States 
postal service confirms that the veteran had indeed moved 
from his last known address of record and left no forwarding 
address.  The duty to assist is not always a one-way street.  
If a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence.  
Wood v. Derwinski, 1 Vet.App. 190, 193 (1991).  For all these 
reasons, the Board will adjudicate the claims based on the 
current evidence of record as though the veteran's requests 
for RO and travel board hearings had been withdrawn.  
38 C.F.R. § 20.704(d) (2001).  

The veteran and his representative filed several lay 
statements with the RO, and the RO obtained the available 
service medical records and medical records from the 
identified health care providers.  The veteran failed to 
appear for a scheduled September 1996 VA examination, which 
was necessary to obtain a medical opinion as to the level of 
disability from right inguinal hernia repair and as to 
whether current hearing loss was causally related to service.  
Because the veteran failed to provide good cause for missing 
the September 1996 VA examination, the claim of entitlement 
to an initial compensable rating for right inguinal hernia 
repair must be denied and the claim of entitlement to service 
connection for hearing loss must be decided on the evidence 
of record.  When entitlement to a benefit requested in a 
claim for increase cannot be established without a current VA 
examination, or reexamination, and a claimant, without good 
cause, fails to report for such examination, or 
reexamination, the claim shall be denied.  When entitlement 
to a benefit requested in an original compensation claim 
cannot be established without a current VA examination and a 
claimant, without good cause, fails to report for such 
examination, the claim shall be rated based on the evidence 
of record.  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant, 
death of an immediate family member, etc.  38 C.F.R. § 3.655.  

The RO's February 1993, August 1993, September 1995, May 
1997, and August 1997 letters to the veteran, the April 1994 
rating decision, and the March 1995 and June 2000 statements 
of the case were mailed to the veteran at his last known 
address of record to inform him of applicable laws and 
regulations and of evidence needed to substantiate the 
claims.  Since the veteran was informed of the applicable 
laws and regulations and of the evidence needed to 
substantiate the claims and provided ample opportunity to 
submit such evidence, and the VA has also attempted to obtain 
such evidence, the VA has fulfilled its duty to assist and 
inform the veteran.  McKnight v. Gober, 131 F.3d 1483, 1485 
(Fed. Cir. 1997).  


Entitlement to an initial compensable rating for right 
inguinal hernia repair

The September 1994 rating decision granted service connection 
and an initial noncompensable rating for right inguinal 
hernia repair from December 1992, and the veteran perfected 
an appeal of the initial rating.  He felt that he deserved a 
compensable rating because the right side of his body ached 
when he laughed or participated in strenuous activities.  
After using a lawnmower for twenty minutes, he experienced an 
unbearable cramping pain and burning sensation that lasted 
over three hours.  After he walked three blocks, he had to 
sit for twenty minutes before the pain subsided.  He claimed 
that right testicle pain from the right inguinal hernia 
repair prevented him from lifting more than forty pounds.  

For the veteran to prevail in a claim for an increased 
rating, the evidence must show that his service-connected 
disability has caused greater impairment of his earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4 (2001).  The rating for a physical disability must be 
considered from the point of view of the veteran working or 
seeking work and the ability of the veteran's body as a 
whole, or of a system or organ of the body, to function under 
the ordinary conditions of daily life, including employment 
and self-support.  It is the responsibility of the rating 
specialist to interpret examination reports in light of the 
whole recorded history and to reconcile various reports into 
a consistent picture so that the current rating accurately 
reflects the present disability.  See 38 C.F.R. §§ 4.1, 4.2, 
4.10.  The VA has a duty to acknowledge and consider all 
regulations which are potentially applicable based upon the 
assertions and issues raised in the record and to explain the 
reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  

In this case, the September 1996 VA examination was scheduled 
because it was necessary to obtain a medical opinion as to 
the level of disability from the service-connected right 
inguinal hernia repair.  The veteran's absence from the 
scheduled September 1996 VA examination was without good 
cause because he had not withdrawn his claim in writing and 
because he provided no other explanation for his failure to 
report.  The RO's June 2000 supplemental statement of the 
case clearly informed the veteran that failure to report for 
a VA examination could result in denial of his claim.  The 
veteran had over five years after the missed September 1996 
examination in which to contact the VA or his representative 
to reschedule the VA examination, but he did not.  
Accordingly, the claim of entitlement to an initial 
compensable rating for right inguinal hernia repair must be 
denied.  38 C.F.R. § 3.655.  


Entitlement to service connection for hearing loss

The veteran contends that he incurred hearing loss in service 
because he was exposed to loud noise from weapons and 
ammunition when his infantry unit practiced in the field for 
30-45 days every three months.  He believes that a medical 
specialist told him at discharge from service that his 
hearing had worsened during service.  

For the veteran to establish service connection for hearing 
loss, the evidence must demonstrate that hearing loss was 
contracted in the line of duty coincident with military 
service, or if pre-existing such service, was aggravated 
therein.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.306.  

The veteran failed to appear at the September 1996 VA 
examination, which was to have shown whether current hearing 
loss was causally related to active service.  Therefore, the 
Board must decide the claim based on the evidence of record.  
See 38 C.F.R. § 3.655.  

The veteran must first show that he has current hearing loss 
as defined for VA purposes.  For VA purposes, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies of 500, 1,000, 
2,000, 3,000 or 4,000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of 
frequencies of 500, 1,000, 2,000, 3,000 or 4,000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.  Audiometric testing measures threshold hearing 
levels in decibels over a range of frequencies in Hertz; the 
threshold for normal hearing is from zero to 20 decibels, a 
higher threshold indicates some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  Moreover, a 
claim for service connection for a disability must be 
accompanied by evidence that establishes that the claimant 
currently has the claimed disability.  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  

Without the needed data from the September 1996 VA 
examination, the only post-service evidence is a December 
1993 VA audiological examination, which revealed pure tone 
thresholds, in decibels, as follows:  



HERTZ


1000
2000
3000
4000
RIGHT
20
20
20
20
LEFT
5
5
20
40

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 percent in the left ear 
using the Maryland CNC list.  Thus, the only evidence of 
current hearing loss was mild sensorineural hearing loss in 
the left ear in December 1993.  For the right ear, the 
absence of current hearing loss means that service connection 
cannot be granted for hearing loss in the right ear.  
Brammer, 3 Vet. App. at 225.  


Service connection cannot be granted for hearing loss in the 
left ear either because service medical records show no 
treatment or diagnosis of hearing loss in service.  At the 
August 1979 enlistment examination, the veteran's ears were 
normal, and he denied a history of hearing trouble.  Pure 
tone thresholds, in decibels, were as follows:  



HERTZ


500
1000
2000
3000
4000
RIGHT
10
5
0
0
0
LEFT
5
0
0
0
0

Significantly, over fifty clinical entries by multiple 
examiners demonstrate that the veteran never complained of 
hearing loss in service.  His September 1994 assertion that a 
medical specialist told him that his hearing had worsened in 
service is no more than hearsay.  Unfortunately, when 
transmitted by a lay person, hearsay regarding medical topics 
is too attenuated and inherently unreliable to constitute 
medical evidence.  Kirwin v. Brown, 8 Vet. App. 148, 153 
(1995).  

Service connection cannot be granted for hearing loss because 
the medical evidence includes no nexus opinion relating the 
current left ear mild sensorineural hearing loss to active 
service.  In order to prevail on the issue of service 
connection on the merits, there must be medical evidence of a 
nexus between the claimed in-service disability and the 
present disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  Although the veteran may assert exposure to 
continuous noise from weapons and ammunition in service, 
service department records show he worked as a food service 
specialist with an infantry unit during peacetime.  The 
veteran is a lay person who is not competent to make a 
medical diagnosis or to render a medical opinion that relates 
a medical disorder to a specific cause.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Because a preponderance of the evidence is against the claim, 
service connection for hearing loss must be denied.  See 
38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 54-55 (1990).  


ORDER

Entitlement to an initial compensable rating for right 
inguinal hernia repair is denied.  

Entitlement to service connection for hearing loss is denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

